Per Curiam.
This is a proceeding to disbar the respondent because of conduct that makes him unfit to be a member of the legal profession. On the 13th day of January, 1896, respondent was admitted to the practice of law in this state, upon the compliance with our rules and on the faith of a license from a state court of Minnesota, issued in 1894, and one from a state court in Dakota, issued in 1885. In conforming to one of the requirements of our rules he made oath that he had never theretofore been disbarred by any court of record in which he had practiced.
It appears from the record before us that this oath was false. On the 8th of October, 1895, in the district court of the second judicial district of the state of Montana in and for the county of Silver Bow, respondent was found guilty of the charges of forgery, embezzlement, deceit, and malpractice as an attorney, and thereupon was disbarred and removed from his office of attorney. -
Had the record of the Montana court been brought to our attention when respondent’s application for admission to the bar of this state was pending, a license would not have been granted; and now that it is produced, the license should be recalled. Respondent, therefore, is disbarred and removed from his office of attorney and counselor at law, his license revoked, and his name stricken from the roll of attorneys. Let the proper orders be entered.